
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 70 
        [IA 183-1183; FRL-7559-7] 
        Approval and Promulgation of Operating Permits Program; State of Iowa 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          EPA proposes to approve revisions to the Iowa Operating Permits Program for air pollution control submitted to EPA on March 11, 2002, and July 17, 2002. This action proposes approval of numerous rules adopted by the state in 2002. Iowa rule revisions addressed in this action pertain to the deadlines for which an application for a significant modification is due, and Title V insignificant activities, and insignificant emission levels. Approval of these revisions will ensure consistency between the state and federally-approved rules. 
        
        
          DATES:
          Comments on this proposed action must be received in writing by October 16, 2003. 
        
        
          ADDRESSES:

          Comments may be submitted either by mail or electronically. Written comments should be mailed to Judith Robinson, Environmental Protection Agency, Air Planning and Development Branch, 901 North 5th Street, Kansas City, Kansas 66101. Electronic comments should be sent either to robinson.judith@epa.gov or to http://www.regulations.gov, which is an alternative method for submitting electronic comments to EPA. To submit comments, please follow the detailed instructions described in “What action is EPA taking” in the SUPPLEMENTARY INFORMATION section of the direct final rule which is located in the rules section of the Federal Register. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Judith Robinson at (913) 551-7825, or by e-mail at robinson.judith@epa.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of the Federal Register, EPA is approving the state's operating permits program revisions as a direct final rule without prior proposal because the Agency views this as a noncontroversial revision amendment and anticipates no relevant adverse comments to this action. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action, no further activity is contemplated in relation to this action. If EPA receives relevant adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed action. EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on part of this rule and if that part can be severed from the remainder of the rule, EPA may adopt as final those parts of the rule that are not the subject of an adverse comment. See the information provided in the direct final rule which is located in the rules section of the Federal Register. 
        
          Dated: September 4, 2003. 
          William W. Rice, 
          Acting Regional Administrator, Region 7. 
        
      
      [FR Doc. 03-23585 Filed 9-15-03; 8:45 am] 
      BILLING CODE 6560-50-P
    
  